STOCKSLAGER, C. J.
Respondent moves to dismiss the appeal in this case on the ground that the transcript was not filed with the clerk within the time required by the rules of this court. In support of this motion they file the certificate of the clerk of the district court of Shoshone county, in which he certifies that a “final judgment dated July 24, 1905, in conformity with a decision rendered by the supreme court of Idaho, rendered May 8, 1905, was filed and recorded in the above-named court in the above-entitled action on August 1, 1905; that a notice of appeal therefrom to the supreme court of the state of Idaho and an undertaking on appeal in due form for $300 costs, were filed October 6, 1905, by plaintiff; that plaintiff’s praecipe for a transcript of the record for use on appeal was filed November 21, 1905, and on November 24, 1905, a duly certified transcript of the record on appeal was furnished plaintiff.”
Upon the foregoing certificate, and it not appearing that an extension of time to prepare and. file a transcript had been granted, the motion to dismiss the appeal is sustained. Costs to respondent.
Ailshie, J., and Sullivan, J., concur.